DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name “Kevlar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fiber and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Komuro et al. (US 2003/0117032 A1) in view of Lai et al. (US 6750580 B2) and Ripplinger (US 4933583 A).
RE claim 1, Komuro teaches a surface-mounted high-speed permanent magnet synchronous rotor (Figs.2-6 and ¶ 30), comprising a rotor shaft 3, a plurality of permanent magnet sets 1, a plurality of steel piece sets 4 (see ¶ 40) and a rotor core sleeve (not shown, see ¶ 42 for ring shape support member set in the outer circumference of the rotor to withstand stress at rotating. It is also noted that while the sleeve was claimed as “iron core sleeve”, the material of the sleeve is non-magnetic alloy sleeve as disclosed in the current application specification ¶ 41), wherein the plurality of permanent magnet sets 1 and the plurality of silicon steel piece sets 4 are arranged on a surface of the rotor shaft 3 along an axis of the rotor shaft; the plurality of permanent magnet sets 1 and the plurality of silicon steel piece sets 4 are spaced around the rotor shaft 3; the plurality of permanent magnet sets 1 have a same outer diameter as the plurality of steel piece sets 4; and the plurality of permanent magnet sets 1 and the plurality of steel piece sets 4 are sleeved with the rotor core sleeve (see ¶ 42).
Komuro does not teach:
the steel piece set is silicon iron steel piece set.
the magnet and the steel set are glued on the rotor shaft.

RE (i) above, Lai suggests that iron core rotor pole can be made of silicon steel material which has excellent magnetic conductivity (col.3: 25-30). Lai further suggests that other well-known magnetic material is also suitable for forming the rotor core (col.3: 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komuro by having the steel piece set to be made of silicon iron steel piece set, as suggested by Lai, for the same reasons as discussed above.

RE (ii) above, while in embodiment of Figs.4, 5, Komuro does not expressively shows that the permanent magnet sets 1 and the steel pieces set 4 are glued on the rotor shaft. In embodiment of Fig.2, Komuro suggests that it is well-known for magnetic elements (permanent magnet) to be mounted on the rotor shaft with an adhesive (¶ 30).
Ripplinger teaches the magnets 21 and the pole piece 15 are glued onto the rotor shaft 1 (via adhesive 22) (see col.2: 38-43), doing so would further secure all the magnetic elements on the rotor shaft such that reliability of the rotor can be improved thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komuro in view of Lai by having the magnet and the steel set are glued on the rotor shaft, as suggested by Komuro and taught by Ripplinger, for the same reasons as discussed above.

RE claim 2/1, Komuro in view of Lai and Ripplinger has been discussed above. Komuro does not teach the rotor iron core sleeve is a non-ferromagnetic metal sleeve, and the plurality of permanent magnet sets and the plurality of silicon steel piece sets are in an interference fit with the non-ferromagnetic metal sleeve.
 Ripplinger teaches rotor sleeve is a non-ferromagnetic metal sleeve (col.2: 45-55), and the plurality of permanent magnet sets 21 and the plurality of silicon steel piece sets 15 are in an interference fit with the non-ferromagnetic metal sleeve (via heat shrinking, see col.2: 45-55), such structure allows the magnetic elements to be firmly attached to the rotor body (col.2: 45-55). The nonmagnetic material of the sleeve prevent flux being interfered between the rotor and stator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komuro by having the rotor iron core sleeve is a non-ferromagnetic metal sleeve, and the plurality of permanent magnet sets and the plurality of silicon steel piece sets are in an interference fit with the non-ferromagnetic metal sleeve, as taught by Ripplinger, for the same reasons as discussed above.

RE claim 6/1, Komuro in view of Lai and Ripplinger has been discussed above. Komuro further teaches an interface between each of the plurality of permanent magnet sets 1 and the rotor shaft 3 is a plane or an arc-shaped curved surface (Figs.4, 5), and an interface between each of the plurality of silicon steel piece sets 4 and the rotor shaft 3 is a plane or an arc-shaped curved surface (Figs.4, 5).

RE claim 7/1, Komuro in view of Lai and Ripplinger has been discussed above. Komuro further teaches the number of the silicon steel piece sets is 2n, and n is a natural number (n=4) (see Fig.4).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Komuro in view of Lai and Ripplinger as applied to claim 1 above, and further in view of Arimatsu (US 2016/0111926 A1).
RE claim 3/1, Komuro in view of Lai and Ripplinger has been discussed above. Komuro in view of Lai and Ripplinger further teaches the composite sleeve is around the permanent magnets set and the plurality of silicon steel piece set.
Komuro does not teach said rotor iron core sleeve is a composite sleeve formed by winding yarns of composite material around the rotor under a pre-tension force.
Arimatsu teaches sleeve 20 is a composite sleeve formed by winding yarns of composite material (fiber bundle, see claim 8) around the rotor under a pre-tension force (see ¶ 18, 42, 43, 71 for tension being applied to the holding member 20). As magnets 16 are strongly held, the rotor can be rotated at high speed (¶ 71). Thus the reliability and strength in the long term can be improved. Since the holding strength for compressively holding the magnets of the rotor in the radially-inward direction can be increased, the maximum speed of the rotor can be increased without deteriorating the reliability of the rotor. As a result, the output power of the rotating electrical machine having the rotor can be increased (¶ 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komuro in view of Lai and Ripplinger by having said rotor iron core sleeve is a composite sleeve formed by winding yarns of composite material around the rotor under a pre-tension force, as taught by Arimatsu, for the same reasons as discussed above.

RE claim 4/3, as discussed above, Arimatsu further teaches the composite sleeve is made of resin and reinforcing fiber (¶ 46)

RE claim 5/4, as discussed above, Arimatsu further teaches the resin is epoxy resin (¶ 56 and claim 5), phenolic resin, polytetrafluoroethylene, polyimide, bismaleimide, cyanate ester, benzoxazine or cyano resin, and the reinforcing fiber is carbon fiber (claim 11 and ¶ 69), Kevlar fiber or glass fiber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834